


Exhibit 10.1




THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.




Sonora Resources Corp.




CONVERTIBLE DEMAND PROMISSORY NOTE




September 27, 2011

$200,000




Sonora Resources Corp., a Nevada corporation (the “Company”), for value
received, promises to pay to the order of Coventry Capital LLC (the “Holder”),
upon demand the principal sum of Two Hundred Thousand Dollars ($200,000)
(“Principal”), plus accrued interest, pursuant to the terms and conditions set
forth herein.




The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this
Note, agrees:




1.         Definitions. As used in this Convertible Demand Promissory Note
(“Note”), the following terms, unless the context otherwise requires, have the
following meanings:




1.1 “Company” will mean Sonora Resources Corp. and will include any corporation,
partnership, limited liability company or other entity that will succeed to or
assume the obligations of the Company under this Note.




1.2 “Holder” will mean any person who will at the time be the registered holder
of this Note.




2.         Issuance of Principal, Interest & Conversion.




2.1 The unpaid Principal of this Note shall bear interest at the rate of Ten
percent (10%) per annum, simple interest. Interest on this Note shall be
computed on the basis of a three hundred sixty-five (365) day year and actual
days elapsed.




2.2 The unpaid Principal of this Note and any accrued and unpaid interest
thereon (“Debt”) shall be immediately due and payable by the Company upon the
earlier of (i) written demand by the Holder at any time, or (ii) September 27,
2013 (the “Maturity Date”). The Holder may convert the Debt, in whole but not in
part, into shares of the Company’s common stock at a price of Twenty-Five Cents
($0.25) per share (“Conversion Price”) at anytime on or before the Maturity
Date. The Company may repay this Note in full at any time without penalty or
premium.




2.3 In the event of conversion, the Holder will surrender the original of this
Note for conversion at the principal office of the Company at the time of such
conversion. Holder agrees to execute all necessary documents in connection with
the conversion of this Note, including a definitive stock purchase agreement. If
upon such conversion of this Note a fraction of a share would result, then the
Company will round up to the nearest whole share.




--------------------------------------------------------------------------------




3.         Issuance of Consideration on Conversion. As soon as practicable after
receipt of the original Note and related documents for conversion pursuant to
Section 2, but in no event later than five (5) business days therefrom, the
Company at its expense will cause to be issued in the name of, and delivered to,
the Holder, a certificate or certificates for the number of shares of common
stock to which the Holder will be entitled on such conversion (bearing such
legends as may be required by applicable state and federal securities laws in
the opinion of legal counsel for the Company), together with any other
securities and property, if any, to which the Holder is entitled on such
conversion under the terms of this Note.




4.         Adjustment Provisions. The number and character of shares of common
stock issuable upon conversion of this Note and the Conversion Price therefor,
are subject to adjustment upon occurrence of the following events:




4.1 Adjustment for Stock Splits, Stock Dividends, Recapitalizations, etc. The
Conversion Price of this Note and the number of shares of common stock issuable
upon conversion of this Note shall each be proportionally adjusted to reflect
any stock dividend, stock split, reverse stock split, reclassification,
recapitalization or other similar event affecting the number of outstanding
shares of common stock.




4.2 Adjustment for Reorganization, Consolidation, Merger. In the event (a) of
any reorganization of the Company, (b) the Company consolidates with or merges
into another entity, (c) the Company sells all or substantially all of its
assets to another entity and then distributes the proceeds to its shareholders,
or (d) the Company issues or otherwise sells securities representing more than
50% of the voting power of the Company in a single transaction or series of
related transactions immediately after giving effect to such transaction or
series of related transaction (each of such events shall be referred to herein
as a “Liquidation Event”), then, and in each such case, the Holder, upon the
conversion of this Note at any time after the consummation of any Liquidation
Event, shall be entitled to receive, in lieu of the common stock or other
securities and property receivable upon the conversion of this Note prior to
such consummation, the stock or other securities or property to which the Holder
would have been entitled upon the consummation of such Liquidation Event if the
Holder had converted this Note immediately prior thereto, all subject to further
adjustment as provided in this Note, and the successor or purchasing entity in a
Liquidation Event (if other than the Company) shall duly execute and deliver to
the Holder a supplement hereto acknowledging such entity’s obligations under
this Note.




4.3 No Change Necessary. The form of this Note need not be changed because of
any adjustment in the Conversion Price or in the number of shares of common
stock issuable upon its conversion.




5.         Representations and Acknowledgments of the Holder. The Holder hereby
represents, warrants, acknowledges and agrees that:




5.1 Investment. The Holder is acquiring this Note and the securities issuable
upon conversion of this Note (together, the “Securities”) for the Holder’s own
account, and not directly or indirectly for the account of any other person. The
Holder is acquiring the Securities for investment and not with a view to
distribution or resale thereof except in compliance with Securities Act of 1933
(the “Act”) and any applicable state law regulating securities.




5.2 Access to Information. The Holder has had the opportunity to ask questions
of, and to receive answers from, appropriate executive officers of the Company
with respect to the terms and conditions of the transactions contemplated hereby
and with respect to the business, affairs, financial condition and results of
operations of the Company. The Holder has had access to the Company’s SEC
filings and such financial and other information as is necessary in order for
the Holder to make a fully informed decision as to investment in the Company,
and has had the opportunity to obtain any additional information necessary to
verify any of such information to which the Holder has had access.




2

--------------------------------------------------------------------------------




5.3 Accredited Investor. The Holder is an “accredited investor” within the
meaning of Regulation D of the rules and regulations promulgated under the Act
and has such business or financial expertise as to be able to protect the
Holder’s own interests in connection with the purchase of the Securities.




5.4 Speculative Investment. The Holder’s investment in the Company represented
by the Securities is highly speculative in nature and is subject to a high
degree of risk of loss in whole or in part; the amount of such investment is
within the Holder’s risk capital means and is not so great in relation to the
Holder’s total financial resources as would jeopardize the financial condition
of the Holder in the event such investment were lost in whole or in part.




5.5 Unregistered Securities.




(a) The Holder must bear the economic risk of investment for an indefinite
period of time because the Securities have not been registered under the Act and
therefore cannot and will not be sold unless they are subsequently registered
under the Act or an exemption from such registration is available. The Company
has made no representations, warranties or covenants whatsoever as to whether
any exemption from the Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 under the
Act will become available.




(b) Transfer of the Securities has not been registered or qualified under any
applicable state law regulating securities and therefore the Securities cannot
and will not be sold unless they are subsequently registered or qualified under
any such state law or an exemption therefrom is available. The Company has made
no representations, warranties or covenants whatsoever as to whether any
exemption from any such state law is or will become available.




6.         Miscellaneous.




6.1 Waiver and Amendment. Any provision of this Note may be amended, waived or
modified only upon the written consent of the Company and the Holder.




6.2 Restrictions on Transfer. This Note may only be transferred in compliance
with applicable state and federal laws. All rights and obligations of the
Company and the Holder will be binding upon and benefit the successors, assigns,
heirs, and administrators of the parties.




6.3 Company Representation. The Company represents to the Holder that the
Company is a corporation duly organized, validly existing, authorized to
exercise all its corporate powers, rights and privileges, and in good standing
in the State of Nevada and has the corporate power and corporate authority to
own and operate its properties and to carry on its business as now conducted;
all corporate action on the part of the Company, its officers, directors, and
shareholders necessary for the authorization, execution, delivery, and
performance of all obligations under this Note have been taken; this Note
constitutes a legally binding and valid obligation of the Company enforceable in
accordance with its terms, except to the extent that such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium, fraudulent conveyance or other laws or court decisions relating to
or affecting the rights of creditors generally, and such enforcement may be
limited by equitable principles of general applicability.




6.4 Governing Law. This Note will be governed by the laws of the State of Nevada
applicable to contracts between Nevada residents wholly to be performed in
Nevada.




6.5 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
or electronic mail; or (iii) one (1) trading day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.




[Signature Page Follows]




3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first above written.




 

Sonora Resources Corp.

 

a Nevada corporation

 

 

 

By:

/s/ Juan Miguel Ríos Gutiérrez

 

 

Juan Miguel Ríos Gutiérrez

 

 

Chief Executive Officer




Agreed and Accepted by the Holder:

 

Coventry Capital LLC

 

/s/ Chris Smith

Name:

  Chris Smith

Title:

  Manager




4

--------------------------------------------------------------------------------